DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2021 and 02/15/2022 was filed after the mailing date of the Application on 04/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because in FIG.2, the left side of the solenoid reversing valve (7), the direction of the arrows should be reverse, i.e. the left vertical arrow should point upward and the right vertical arrow should point downward. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 2-3, and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krasnov (US 6,652,243).

With regards to claim 2:
Krasnov discloses (refer to Fig. 1 below) a multiphase flow mixed delivery device employing reciprocating driving performed by a liquid in two chambers, comprising:
a left container (15), a right container (13), a power pump (39), a data acquisition and control system (51), a solenoid reversing valve (33), a check valve group (57, 64), an inlet manifold (I) , and an outlet manifold (O);
wherein an upper portion of the left container (15) is provided with a medium inlet (MI) and a medium outlet (MO), an upper portion of the right container is provided with a medium inlet (MI) and a medium outlet (MO), the medium inlets (MI) are connected to the inlet manifold (I) through inlet check valves (57), and the medium outlets (MO) are connected to the outlet manifold through outlet check valves (64);
wherein a side wall of the left container (15) is provided with a circulating fluid entrance (21), a side wall of the right container (13) is provided with a circulating fluid entrance (23), the power pump (39) is connected to the circulating fluid entrances (21, 23) of the left container (15) and the right container (13) through the solenoid reversing valve (33); and
wherein the left container (15) and the right container (13) are installed with liquid level gauges (25, 27, 29, 31), the liquid level gauges are connected to the data acquisition and control system through data lines (Column 4, lines 13-15), and the data acquisition and control system is connected to the solenoid reversing valve through control lines (DL).
With regards to Claim 3:
	Krasnov discloses (refer to Fig. 1 above) the multiphase flow mixed delivery device employing reciprocating driving performed by a liquid in two chambers according to claim 2, wherein the circulating fluid entrance of the left container is connected to a port A of the 

    PNG
    media_image1.png
    1004
    858
    media_image1.png
    Greyscale

Fig. 1
With regards to Claim 8:
	In making and/or using the device of Krasnov, one would perform a liquid and gas mixed media delivery method using the multiphase flow mixed delivery device employing reciprocating driving performed by a liquid in two chambers according to claim 2, wherein only a solenoid reversing valve (33) is used to replace inlet solenoid valves and outlet solenoid valves to realize a function of switching inlet and outlet flow directions of the power pump.
With regards to Claim 9:
	In making and/or using the device of Krasnov, one would perform a gas medium delivery method using the multiphase flow mixed delivery device employing reciprocating driving performed by a liquid in two chambers according to claim 2, wherein but only a solenoid reversing valve (33) is used to replace inlet solenoid valves and outlet solenoid valves to realize a function of switching inlet and outlet flow directions of the power pump.
Allowable Subject Matter
Claims 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 4-7, 10-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the closest reference: Cassidy (US 5,073,090). The prior art fails to disclose or render obvious “an upper portion of a side wall of the left container is provided with a circulating fluid inlet, a lower portion of the side wall of the left container is provided with a circulating fluid outlet, a upper portion of a side wall of the right container is provided with a circulating fluid inlet, a lower portion of the side wall of the right container is provided with a circulating fluid outlet, each of the circulating fluid inlets is connected to an inlet solenoid valve, and the each of circulating fluid outlets is connected to an outlet solenoid valve; and an inlet pipeline of the power pump is provided with branches respectively connected to each of the outlet solenoid valves of the left container and the right container, an outlet pipeline of the power pump is provided with branches respectively connected to each of the inlet solenoid valves of the left container and the right container” in combination with the other limitations set forth in the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753